DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 3-11, 13, and 15-16 are objected to because of the following informalities:  
 	Claim 1 at line 8 should read “at [[a]] first dead center positions, respectively”.
 	In claim 1 at lines 24 and 26, “the first cylinder space” should read “the first cylinder spaces”. 
 	Claim 3 at lines 3 and 6 should read “the at least one precompression”.
 	Claim 4 at lines 3-5 should read “the first connecting opening is configured to be connected in the one of the first changeover regions to the at least one cavity via a first outlet, which is arranged in the one of the first changeover regions, of the first 
 	Claim 4 at lines 9-11 should read “the second connecting opening is configured to be connected in the one of the second changeover regions to the at least one cavity via a second outlet, which is arranged in the one of the second changeover regions, of the second 
  	Claim 5 at lines 2-9 should read “a first respective connecting opening of the first connecting openings and a second respective connecting opening of the second connecting openings are open simultaneously to a first cavity of the at least one cavity and to a first respective control port of the first high-pressure and low-pressure control ports and to a second respective control port of the second high-pressure and low-pressure control ports to which a changeover is being made; and 
 	to match a pressure in the first cavity of the at least one cavity to a pressure in the first and second respective control ports, the first and second respective control ports  first cavity of the at least one cavity from first and second respective connecting openings a respective connecting line of the first and second connecting lines”.
	Claim 7 at line 4 should read “the first rotating cylinder part and the second rotating cylinder part”.
 	Claim 8 should read “first and second rotating cylinder parts”.
 	Claim 10 at lines 9-10 should read “alternately either only one of the first cylinder spaces one of the second cylinder spaces first cavity of the at least one cavity”.
 	Claim 15 should read “wherein the at least one cavity”.
Dependent claims are objected to based on their dependency to the claims detailed above. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-11, 13, and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Regarding claim 1, the first and second connecting lines only connect to a single cavity and not multiple cavities (i.e. at least one cavity). Thus, these claims limitations should read e.g. “a first connecting line arranged in one of the two first changeover regions so as to connect the first cylinder space to a first cavity of the at least one cavity; and a second connecting line arranged in one of the two second changeover regions so as to connect the second cylinder space to the first cavity of the at least one cavity”.
 	Claim 11 states “two work connections” in line 5. It is unclear how this limitation relates to the common pressure connection of line 19 of claim 1. It is believed the common pressure connection of claim 1 would be one of the two work connections.
 	Dependent claims are rejected based on their dependency to claim 1.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim(s) 1 and 7-8 is/are rejected under 35 U.S.C. 103 as being obvious over Krebs US  20130298754 in view of Wittren US 3596568 in further view of Iida US 10018174.
 	Krebs discloses:
	1. A hydrostatic piston machine unit (see 0001-0002) comprising: 
 	a first driving mechanism 68 including first displacement pistons 14 that are arranged in a first rotating cylinder part 11 that defines a plurality of first cylinder spaces 12, each first cylinder space is configured to be alternately connected via a first connecting opening (opening 27 at end of 12) to a first low-pressure control port (58 in Fig 6) and a first high-pressure control port (56 in Fig 6) of a first stationary control part 31, on which two first changeover regions are arranged between the first low-pressure control port and the first high-pressure control port (regions between 56 and 58 in e.g. Fig 6), the first displacement pistons configured to reverse direction of motion within the two first changeover regions at a first dead center position (pistons reverse direction from a suction stroke when rotating along the inlet port 58 to a discharge stroke when rotating along the outlet port 56, and vice versa); 
 	a second driving mechanism 66 including second displacement pistons 14 that are arranged in a second rotating cylinder part 10 that defines a plurality of second cylinder spaces 12, each second cylinder space configured to be alternately connected via a second connecting opening (opening 27 at end of 12) to a second low-pressure control port (58 in Fig 3) and a second high-pressure control port (56 in Fig 3) of a second stationary control part 30, on which two second changeover regions are arranged between the second low-pressure control port and the second high-pressure control port (regions circumferentially between 56 and 58 in e.g. Fig 3), the second displacement pistons configured to reverse direction of motion within the two second changeover regions (pistons reverse direction from a suction stroke when rotating along the inlet port 58 to a discharge stroke when rotating along the outlet port 56, and vice versa), each of the first and second displacement pistons performing a reciprocating motion in operation so as to deliver fluid into pressure lines or pressure connections (P2 and P1 in Fig 1) via the respective first or second high-pressure control port (58 in Figs 3 and 6).
 	Krebs does not disclose a common pressure line or a common pressure connection.
 	Wittren discloses the use of a common pressure line or common pressure connection (26, 27).
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize a common pressure line or common pressure connection as taught by Wittren in the pump system of Krebs to gain the benefit of routing the pumped fluid to a common location.
 	Regarding the limitations “at least one cavity defining at least one precompression volume that is jointly assigned to both the first and second driving mechanisms”, in 0049 Krebs discloses “A tank connection (not shown in more detail) is common to both pump units.” This tank would read on at least one cavity (interior of tank) defining at least one precompression volume (volume of the tank which contains fluid fed to the pumps for compression) that is jointly assigned to both the first and second driving mechanisms (“common to both pump units” in 0049).
 	Krebs does disclose at least one cavity (tank in 0049) but does not disclose details of the tank and does not disclose a first connecting line arranged in one of the two first changeover regions so as to connect the first cylinder space to the at least one cavity; and a second connecting line arranged in one of the two second changeover regions so as to connect the second cylinder space to the at least one cavity.
 	Iida discloses at least one cavity (tank T) defining at least one precompression volume (volume of tank T) that is assigned to the driving mechanism (6) of the pump; and a connecting line (L1 between 30 and tank T) arranged in one of the two changeover regions (see e.g. Figs 3 and 9 between PB1 and PB2) so as to connect the first cylinder space to the at least one cavity (see Fig 1 which shows the pistons 5 in cylinder bores 25 discharge via 25P and Fig 3 which shows 30 connects to the tank T). 
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize the tank T as taught by Iida and to utilize a connecting line L1 as taught by Iida to connect each of the pumps of Krebs to the tank T in the system of Krebs as modified above to gain the benefit of “the reduction in suction capacity can be suppressed while rotation assistance capability due to a residual pressure inside a cylinder bore is increased when shifting from a discharging process to a suction process.” as taught by Iida in col 5 lines 24-29.
 	With this modification to Krebs as modified above, Krebs as modified above would disclose a first connecting line (L1 of Iida) arranged in one of the two first changeover regions so as to connect the first cylinder space to the at least one cavity (tank T of Iida); and
a second connecting line (L1 of Iida) arranged in one of the two second changeover regions so as to connect the second cylinder space to the at least one cavity (tank T of Iida).

 	Regarding claims 7-8, Krebs as modified above discloses:
 	7. The hydrostatic piston machine unit according to claim 1, wherein: the hydrostatic piston machine unit is an axial piston machine unit (see e.g. the title of Krebs) of swash plate design (see swashplate in e.g. the abstract); and 5the first cylinder part 11 and the second cylinder part 10 are arranged in axial alignment with one another (see Fig 1 Krebs).  
  	8. The hydrostatic piston machine unit according to claim 7, wherein the first and second cylinder parts are driven via a common shaft (shafts 4 and 5 are connected to “one another in a rotationally fixed fashion “ at 102 via coupling bushing 80 to form a common three piece shaft [as in 0050 of Krebs] which is fixed to and drives the first and second cylinder parts 10, 11 of Krebs as in 0016 and 0045). 
 	
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krebs US  20130298754 in view of Wittren US 3596568 in further view of Iida US 10018174 in further view of Mehta US 20090290997.
 	Regarding claim 9, it is believed that Krebs as modified above discloses the first and second driving mechanisms each have the same number of respective first and second displacement pistons (see Fig 1 and 0046 where the first and second drive mechanisms are referred to together). However, Krebs does not explicitly state the number of pistons are the same. Additionally, Krebs as modified above does not disclose the displacement pistons are rotationally offset relative to one another by a half piston pitch in such a way that each of the first displacement pistons reverses direction of motion in a center of an angular interval between two of the second displacement pistons, and each of the second displacement pistons
reverses direction of motion in a center of an angular interval between two of the first
displacement pistons.
	Mehta discloses first and second driving mechanisms 20, 50 having the same number of pistons (see e.g. 0013-0014 wherein the rotating groups are the same structurally and have 11 pistons each) and rotating the pistons out of phase with each other by a half a piston pitch (see “Later, Dr. Achten published another paper titled Reducing Flow Pulsation with the Floating Cup Pump: Theoretical Analysis in which he discusses reducing flow pulsations in the twenty-four piston pump by phase shifting one rotating group of pistons relative to the other by half the separation angle.” in 0002).
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize the same number of pistons in the first and second driving mechanisms and to rotate the first and second driving mechanisms out of phase by have the separation angle of the piston to gain the benefit of reducing flow pulsations as taught by Mehta in 0002.
 	With this modification, Krebs as modified above would disclose:
 	Claim 9:  the displacement pistons are rotationally offset relative to one another by a half piston pitch (this is the result of the phase shift of Mehta as applied to Krebs) in such a way that each of the first displacement pistons reverses direction of motion in a center of an angular interval between two of the second displacement pistons (this is the result of the phase shift of Mehta as applied to Krebs), and each of the second displacement pistons reverses direction of motion in a center of an angular interval between two of the first displacement pistons (this is the result of the phase shift of Mehta as applied to Krebs).

 	Regarding claim 10, Krebs as modified above does not disclose the first and second driving mechanisms are rotationally offset relative to one another in such a way that each of the first displacement pistons reverses direction of motion in a center of an angular interval between two of the second displacement pistons, and each of the second displacement pistons
reverses direction of motion in a center of an angular interval between two of the first
displacement pistons, and alternately either only the first cylinder space or only the second cylinder space is connected directly to a cavity of the at least one cavity.
 	Mehta discloses rotating piston groups out of phase with each other by a half a piston pitch (see “Later, Dr. Achten published another paper titled Reducing Flow Pulsation with the Floating Cup Pump: Theoretical Analysis in which he discusses reducing flow pulsations in the twenty-four piston pump by phase shifting one rotating group of pistons relative to the other by half the separation angle.” in 0002).
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize the same number of pistons in the first and second driving mechanisms and to rotate the first and second driving mechanisms out of phase by have the separation angle of the piston to gain the benefit of reducing flow pulsations as taught by Mehta in 0002.
 	With this modification, Krebs modified above would disclose:
	Claim 10: the first and second driving mechanisms are rotationally offset relative to one another (this is the result of the phase shift of Mehta as applied to Krebs) in such a way that each of the first displacement pistons reverses direction of motion in a center of an angular interval between two of the second displacement pistons (this is the result of the phase shift of Mehta as applied to Krebs), and each of the second displacement pistons reverses direction of motion in a center of an angular interval between two of the first displacement pistons (this is the result of the phase shift of Mehta as applied to Krebs), and alternately either only the first cylinder space or only the second cylinder space is connected directly to a cavity of the at least one cavity (this is the result of the phase shift of Mehta as applied to Krebs wherein e.g. the pistons 14 and cylinder spaces of 12 of rotating cylinder part 11 Krebs would be located in the center of the angular interval between the pistons 14 and cylinder spaces 12 of rotating cylinder part 10 and as shown by the outlets 27 of the cylinder spaces 12, only one cylinder space at a time would be connected to the port 30 of line L1 of Iida as applied to Krebs).




Claim(s) 1, 3-5, 11, 13 and 15 is/are rejected under 35 U.S.C. 103 as being obvious over Wittren US 3596568 in view of Forster US 4534271.
 	Witten discloses:
  	1. A hydrostatic piston machine unit (see e.g. Fig 1) comprising: 
a first driving mechanism (comprising rotating cylinder barrel 53, drive flange 55, and associated parts of 53 and 55) including first displacement pistons (pistons 66 of rotating cylinder barrel 53) that are arranged in a first rotating cylinder part (rotating cylinder barrel 53) that defines a plurality of first cylinder spaces (cylinders 65 of rotating cylinder barrel 53), each first cylinder space is configured to be alternately connected via a first connecting opening (opening at end of cylinder 65 adjacent to 39) to a first low-pressure control port (68) and a first high-pressure control port (45), on which two first changeover regions are arranged between the first low-pressure control port and the first high-pressure control port [The term “between” is read under the broadest reasonable interpretation in light of the specification as including circumferentially between (i.e. between in the circumferential direction as encountered by the rotating cylinder barrel). This is consistent with applicant’s specification at page 2 lines 18-20 (“The low-pressure control port and the high-pressure control port lie on a common pitch circle and are spaced apart from one20 another in the circumferential direction, thereby forming two changeover regions”), and in applicant’s Fig 2 wherein the changeover regions (e.g. 41 which also appears to be the top dead center position of the changeover region) and the outlets (e.g. 67) appear to be disposed outside of a line connecting the outer edges of the low and high pressure control ports indicating applicant is including circumferentially between (i.e. between in the circumferential direction as encountered by the rotating cylinder barrel) within the scope of the claimed invention when applicant claims “between”. Thus, see Fig 2 of Wittren wherein the first changeover region is the region between 45 and 68 in which 72a and 72b are located which is labeled changeover region A in annotated Fig 2 herein, and the second changeover region is the region circumferentially between 45 and 68 in which 72g and 72h which is labeled changeover region A in annotated Fig 2 herein, wherein changeover region B is between 68 and 45 in the circumferential direction as encountered by the rotating cylinder barrels 53 and 54.], the first displacement pistons configured to reverse direction of motion within the two first changeover regions at a first dead center position [The pistons 66 change direction at a bead center position in the changeover regions between each pair of adjacent ports 45, 68, 46, and 69 including between 45 and 68, and 69 and 45 wherein “between” is read as including circumferentially between (i.e. between in the circumferential direction as encountered by the rotating cylinder barrel) as detailed above.];
  	a second driving mechanism (comprising rotating cylinder barrel 54, drive flange 56, and associated parts of 54 and 56) including second displacement pistons (pistons 66 of rotating cylinder barrel 54) that are arranged in a second rotating cylinder part (rotating cylinder barrel 54) that defines a plurality of second cylinder spaces (65), each second cylinder space configured to be alternately connected via a second connecting opening (opening at end of cylinder 65 adjacent to 39) to a second low-pressure control port (68) and a second high-pressure control port (45), on which two second changeover regions are arranged between the second low-pressure control port and the second high-pressure control port [See Fig 2 of Wittren wherein the first changeover region is the region between 45 and 68 in which 72a and 72b are located which is labeled changeover region A in annotated Fig 2 herein, and the second changeover region is the region circumferentially between 45 and 68 in which 72g and 72h are located which is labeled changeover region B in annotated Fig 2 herein, wherein changeover region B is between 68 and 45 in the circumferential direction as encountered by the rotating cylinder barrels 53 and 54 (as detailed above).], the second displacement pistons configured to reverse direction of motion within the two second changeover regions [The pistons 66 change direction in the changeover regions between each pair of adjacent ports 45, 68, 46, and 69 including between 45 and 68, and 69 and 45 wherein “between” is read as including circumferentially between (i.e. between in the circumferential direction as encountered by the rotating cylinder barrel) as detailed above.]; each of the first and second displacement pistons performing a reciprocating motion in operation so as to deliver fluid into a common pressure line or a common pressure connection (26, 27) via the respective first or second high-pressure control port (45);
 	at least one cavity (see cavity which is the bore for valve 73 which connects valve 73 to 72h in annotated Fig 2 herein) defining at least one precompression volume (the volume of the cavity which is the bore for valve 73 which connects valve 73 to 72h in annotated Fig 2 herein) that is jointly assigned to both the first and second driving mechanisms (72, and the cavity which is the bore for valve 73 which connects valve 73 to 72h [in annotated Fig 2 herein] are both connected to [assigned to] both of the rotating cylinder barrels 53, 54); a first connecting line arranged in one of the two first changeover regions so as to connect the first cylinder space to the at least one cavity (portion of 72h closest to rotating cylinder barrel 53 which connects rotating cylinder barrel 53 to the cavity and the valve 73); and a second connecting line arranged in one of the two second changeover regions so as to connect the second cylinder space to the at least one cavity (portion of 72h closest to rotating cylinder barrel 54 which connects rotating cylinder barrel 54 to the cavity and the valve 73).  
 	Regarding the first stationary control part, and the second stationary control part, Wittren discloses a single stationary part 39 in which the control ports (e.g. 45 and 68) are disposed. It is believed that applicant appears to be claiming the two separate control plates between the rotating cylinder barrels and the intermediate housing. Witten does not disclose the use of control plates between the intermediate housing 39 and the rotating cylinder barrels 53, 54.
	 Forster discloses the use of control parts (control plates 22, 23) on each side of an intermediate housing 21.
  	Before the effective filing date of he claimed invention, one of ordinary skill in the art would have found it obvious to utilize control plates in the system of as taught by Forster to gain the benefit of allowing replacement of the relatively thin control plates due to e.g. wear rather that replacing the entire housing part 39 of Wittren. 










Definition of cavity from merriam-webster.com (URL: https://www.merriam-webster.com/dictionary/cavity)

    PNG
    media_image1.png
    498
    659
    media_image1.png
    Greyscale

 
    PNG
    media_image2.png
    775
    989
    media_image2.png
    Greyscale

 	10
 	Regarding claims 3-6, Wittren as modified above discloses (all references are made to Wittren unless specifically noted otherwise):
 	 3. The hydrostatic piston machine unit according to claim 1, wherein the at least one cavity includes: 
 	a first cavity defining a first precompression volume of the at least one compression volume provided for changeover from the first and second low-pressure control ports to the first and second high-pressure control ports (depending upon the direction of rotation of the rotating cylinder barrels, one of either 72a-72b circumferentially between 68 and 45 in changeover region A in annotated Fig 2 herein, or the cavity which is the bore for valve 73 which connects valve 73 to 72h in annotated Fig 2 herein circumferentially between 45 and 68 in the changeover region B in annotated Fig 2 herein); 
 	and 15a second cavity defining a second precompression volume of the at least one compression volume provided for changeover from the first and second high-pressure control ports to the first and second low-pressure control ports [depending upon the direction of rotation of the rotating cylinder barrels, the other of (the other from the one selected for the first cavity above) either 72a-72b circumferentially between 68 and 45 in changeover region A in annotated Fig 2 herein, or the cavity which is the bore for valve 73 which connects valve 73 to 72h in annotated Fig 2 herein circumferentially between 45 and 68 in changeover region B in annotated Fig 2 herein].  
 	It is noted that applicant only claims a one first connecting line and one second connecting line.   

 	4. The hydrostatic piston machine unit according to claim 1, wherein the first connecting opening (opening at end of cylinder 65 of 53 adjacent to 39) is configured to be connected in the first changeover 20region (changeover region B in annotated Fig 2 herein facing 53) to the at least one cavity (cavity in annotated Fig 2 herein) via a first outlet (outlet is either the open end of 72h facing 53, or the hole in control plate of Forster applied to Wittren corresponding to 72h at 53), which is arranged in the first changeover region (see annotated Fig 2 herein), of the respective connecting line (connecting line 72h from 73 to the opening at the end of 72h facing 53), at the earliest when a connection to one of the first high-pressure control port and the first low-pressure control port is still - 24 -R.386320 (2179-0555) restricted and before there is an overlap with the other of the first high-pressure control port and the first low-pressure control port (As shown in Fig 1 of Wittren, the diameter of the cylinder openings 65 is the same as the radial width of the port 45. As shown in Fig 2 of Wittren, an opening of that diameter would simultaneously cover a portion of a port [e.g. 45, or 68] and a portion of the outlet of 72h [leading to the cavity] before there is an overlap with the other port [e.g. the other of 45, or 68]. See also col 5 lines 36-40 of Wittren where pressure is equalized.); 
 	and the second connecting opening (opening at end of cylinder 65 of 54 adjacent to 39) is configured to be connected in the second changeover region (changeover region B in annotated Fig 2 herein facing 54) to the first cavity (cavity in annotated Fig 2 herein) via a first outlet (outlet is either the open end of 72h facing 54, or the hole in control plate of Forster applied to Wittren corresponding to 72h at 54), which is arranged in the 5second changeover region (see annotated Fig 2 herein), of the respective connecting line (connecting line 72h from 73 to the opening at the end of 72h facing 54), at the earliest when a connection to one of the second high-pressure control port and the second low-pressure control port is still restricted and before there is an overlap with the other of the second high-pressure control port and the second low-pressure control port (As shown in Fig 1 of Wittren, the diameter of the cylinder openings 65 is the same as the radial width of the port 45. As shown in Fig 2 of Wittren, an opening of that diameter would simultaneously cover a portion of a port [e.g. 45, or 68] and a portion of the outlet of 72h [leading to the cavity] before there is an overlap with the other port [e.g. the other of 45, or 68]. See also col 5 lines 36-40 of Wittren where pressure is equalized.); 
 	
 	105. The hydrostatic piston machine unit according to claim 4, wherein: within a certain angular range, a respective connecting opening of the first and second connecting openings (open ends of a cylinder space 65 of 53 and 54) are open simultaneously to the at least one cavity (cavity in annotated Fig 2 herein) and to a respective control port of the first high-pressure and low-pressure control ports (45 and 68 facing 53) and second high-pressure and low-pressure control ports (45 and 68 facing 54) to which a changeover is being made (As shown in Fig 1 of Wittren, the diameter of the cylinder openings 65 is the same as the radial width of the port 45. As shown in Fig 2 of Wittren, an opening of that diameter would simultaneously cover a portion of a port [e.g. 45, or 68] and a portion of the outlet of the connecting line at 72h [leading to the cavity] in annotated Fig 2 herein. See also col 5 lines 36-40 of Wittren where pressure is equalized.); 15and 
 	to match a pressure in the at least one cavity to a pressure in the respective control port, pressure fluid flows between the respective control port and the at least one cavity via the associated the respective connecting opening and via the respective connecting line (As shown in Fig 1 of Wittren, the diameter of the cylinder openings 65 is the same as the radial width of the port 45. As shown in Fig 2 of Wittren, an opening of that diameter would simultaneously cover a portion of a port [e.g. 45, or 68] and a portion of the outlet of the connecting line at 72h [at the faces of 39, facing 53 and 54] wherein 72h leads to the cavity as in annotated Fig 2 herein. This would allow fluid flow between and among the control ports 45 [facing 53 and 54], the connecting lines [first connecting line being 72h from 73 to the face of 39 at 53, and the second connecting line being 72h from 73 to the face of 39 at 54.], and the first and second connecting openings [open ends of a cylinder space 65 of 53 and 54]. See also col 5 lines 36-40 of Wittren where pressure is equalized.).  
 	11. The hydrostatic piston machine unit according to claim 1, further comprising: 5a common housing (20, 21, 22, 39) accommodating the two first and second driving mechanisms (53, 54), the common housing defining the at least one cavity (see annotated Fig 2 herein wherein the cavity is formed in 39); and two work connections 25, 27, which are common to the two driving mechanisms and are formed on the common housing (see Fig 2).  
	13. The hydrostatic piston machine unit according to claim 1, wherein the hydrostatic piston machine unit is a hydrostatic axial piston machine unit (see Fig 1 wherein the pistons are axially reciprocating pistons).  
 	15. (New) The hydrostatic piston machine unit according to claim 1, wherein the cavity has a greater cross-sectional area than the first and second connecting lines (see e.g. annotated Fig 2 of Wittren herein wherein the cavity [bore for valve 73 that connects to 72h to 73] has a larger diameter [cross sectional area] than 72h).  
 	
Allowable Subject Matter
Claims 6, and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the claim objection to claim 1 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
 	As per the definition of permanent from Meriam-webster.com (URL: https://www.merriam-webster.com/dictionary/permanent), applicant’s arguments regarding claim 6 are persuasive. Wittren does not disclose a permanent connection but rather an intermittent connection via the valve 73 (i.e. the valve 73 does not stay permanently open to maintain a connection but rather the valve opens and closes to change from connected when the valve is open to not connected when the valve is closed).

    PNG
    media_image3.png
    428
    748
    media_image3.png
    Greyscale

Regarding claim 16, as per definition 1b of the word “correspond” below from merriam-webster.com (URL: https://www.merriam-webster.com/dictionary/correspond), “correspond” means match which corresponds to page 9 lines 16-17 of applicant’s specification. No reference of record discloses the claimed cavity having a volume that matches the volume of one of the first of second cylinder spaces. 

    PNG
    media_image4.png
    579
    826
    media_image4.png
    Greyscale
 15

Response to Arguments

Applicant argues:
3. Wittren Fails to Disclose a Cavity that Defines a Compression Volume In the rejection of claim 1 based on Wittren, the Examiner alleged that "any of 72a-72h in annotated Fig 2 herein or an arbitrary volume at the axially centermost portion of any of 72a-72h as illustrated via an example in annotated Fig 1 herein" can correspond to the claimed precompression volume. (Office Action at pages 5-7.) In Wittren, however, the pressure equalization between the pistons and the exhaust ports (45, 46) occurs through the check valves (73, 74). (Wittren column 5, lines 36-40.) Thus, the precompression (or more accurately decompression) volume is within the exhaust ports (45, 46), not in the bores (72) themselves. 


 	Examiner’s answer:
 	Firstly, like Wittren, applicant discloses lines 70 and 80 in which a restrictor is arranged (applicant’s specification at page 17 lines 12-13 and at page 20 at lines 8-9) wherein these lines are connected to the cavities 65, 75 respectively and lead to low and high pressure areas of the pump, respectively (see Figs 1-2 of applicant’s specification). In fact, applicant claims this configuration in dependent claim 6. Therefore, it is unclear how applicant can point out similar features of Wittren and come to the conclusion that Wittren does not disclose the limitations of the claims. Both Wittren’s cavities and applicant’s cavities are connected to low/high pressure regions via restricted lines. 
Secondly, there are no claim limitations regarding “pressure equalization”. There is simply a precompression volume claimed. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., pressure equalization in the precompression volume) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
 	Thirdly, applicant discloses precompression volumes 65, 75 connected circumferentially between each end of low 38 and high 39 pressure ports (at 69 and 79). On page 20 lines 17-19 of the specification, applicant discloses: “Although fluid volume 75 thus brings about a partial decompression of the cylinder bore, a fluid volume of this kind is also referred to somewhat inaccurately as a precompression volume (PCV)”. Thus, again it is unclear how applicant can insinuate that any degree of decompression would cause Wittren to be unable to meet the limitations of a precompression volume in the claims.
 	 

Applicant argues:


Moreover, the bores (72) of Wittren are not cavities that define such a precompression volume. 
Thus, for both of these reasons, the Wittren reference fails to disclose "at least one cavity defining at least one precompression volume that is jointly assigned to both the first and second driving mechanisms," as recited in claim 1. Because Wittren does not disclose each and every element of claim 1 arranged as in the claim, Wittren cannot anticipate Applicant's claim 1. 

 	 Examiner’s answer:
 	Wittren discloses a cavity in annotated Fig 2 herein which is the bore connecting the valve 73 to 72h.

 	Applicant’s other arguments:
 	Applicant’s other arguments are moot as the references on which those arguments are based are no longer being used in the current rejections.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANDREW FINK whose telephone number is (571)270-3373.  The examiner can normally be reached on M-Th 9-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4373.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thomas Fink/Examiner, Art Unit 3746